DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection(s) of claims 1-6, 7-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, have been withdrawn in view of the amendment filed on 03/03/2022

Response to Arguments
Applicant’s arguments, see pages 6-8 of the response, filed 03/03/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. § 102(a)(1) as being unpatentable over U.S. Pub. No. 2018/0261481 (Eto)/ the rejection(s) of claims 1-7 and 9-20 under 35 U.S.C. § 102(a)(1) as being unpatentable over U.S. Pub. No. 2018/0259848 (Grimbergen) (particularly the arguments that Eto does not disclose “ “the white light illumination source and the camera are disposed opposite the chamber from the support surface thereby facing the support surface.”, as recited in amended claim 1, because Eto’s light source 29 and light detector 32 are positioned beneath the electrostatic chuck 13, Grimbergen does not disclose  “light received by the camera is all illuminated on the region of the substrate with the angle of incidence”, as required in amended claim 1, and “all light used to illuminate the region of the substrate has an angle of incidence of less than 10° with respect to normal of a surface of the substrate.”, as required in amended claim 7, because Grimbergen uses lights (146, 158) for imaging that is outside the recited angle of incidence in amended claims 1 and 7) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-7, 9-14, 15, 16-20 under 35 U.S.C 102(a)(1) and claim 8 under 35 U.S.C 103 are made in view of newly cited primary reference of Otsubo et al (US 4,479,848) and previously cited secondary reference of Tuitse et al (US 2018/0286643) as set forth in detail below

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo et al (US 4,479,848)
  Otsubo discloses an apparatus for plasma etching a substrate (see abstract), the apparatus comprising: 
 a chamber 12 (col 4, lines 26-30)
a substrate support 14 disposed within the chamber having a support surface for supporting the substrate 15 to be plasma etched (col 4, lines 42-53)
 a lamp 24/a white light illumination source for illuminating a region of the substrate 15 during a plasma etch process, wherein the illumination source is mounted to illuminate the region of the substrate with an incident light beam having an angle of incidence of less than about 10 ° with respect to normal of the support surface of the substrate support 14 (col 6, lines 1-31, fig. 3)
 a camera 19 arranged to take successive images of the region illuminated by the illumination source 24 (col 7, lines 40-50, fig. 3), wherein the white light illumination source 24 and the camera 19 are disposed opposite the chamber 12 from the support surface thereby facing the support surface 14 (fig. 3), and wherein light received by the camera 19 is all illuminated on the region of the substrate 15 with the angle of incidence ( col 6, lines 25-35, fig. 3)
 a control device/a processor 20 configured to perform image processing techniques on the images so as to identify a location of at least one feature on the substrate and to measure a reflectivity signal from the feature at the location (col 7, lines 5-10, 50-60, fig. 8), wherein the processor 20 is configured to modify the plasma etch process in response to the measured reflectivity signal at the location (col 7, lines 1-10)
 Regarding claim 2, Otsubo discloses that the processor 20 is configured to modify the plasma etch process in response to a change in the measured reflectivity signal at the location (col 7, lines 5-10, 55-65, col 8, lines 1-10)
Regarding claim 3, Otsubo discloses that the angle of incidence is less than about 5 ° with respect to the normal of the surface of the substrate support 14 (fig. 3)
 Regarding claim 4, Otsubo discloses that the apparatus further comprising a lens 18/an optical arrangement arranged to focus light emitted by the illumination source 24 onto the substrate (col 4, lines 30-40, fig. 3)
Regarding claim 5, Otsubo discloses that the apparatus further comprising an optical filter positioned to filter selected wavelengths of light entering the camera (col 5, lines 1-5, fig. 3)
 Regarding claim 6, Otsubo discloses that the image processing techniques comprise image pattern recognition (col 7, lines 50-60)

Claim(s) 7, 9-13, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo et al (US 4,479,848)
   Otsubo discloses a method of plasma etching a substrate, the method comprising the steps of:
  using a lamp 24/white light illumination source to illuminate a region of the substrate 15 to be plasma etched with an incident light beam, wherein all light used to illuminate the region of the substrate has an angle of incidence of less than 10° with respect to normal of a front surface of the substrate (col 6, lines 1-31, fig. 3)
 using a camera 19 to take successive images of the region being illuminated during a plasma etch process (col 7, lines 40-50, fig. 3)
applying image processing techniques to the images so as to identify a location of one feature 46 on the substrate and to measure a reflectivity signal at the location (col 5, lines 5-20, figs 4, 5c)
 modifying the plasma etch process in response to the measured reflectivity signal at the location (col 7, lines 1-25)
 Regarding claim 9, Otsubo discloses that the angle of incidence is less than about 5 ° with respect to the normal of the front surface of the substrate support 14 (fig. 3)
Regarding claim 10, Otsubo discloses that the incident light beam is substantially normal to the front surface of the substrate 15 (fig. 3)
 Regarding claim 11, Otsubo discloses that the camera 19 detects light reflected from the substrate at a detection wavelength, and light emitted by the illumination source 24 has a higher intensity at the detection wavelength than light emitted by the plasma of the plasma etch process at the detection wavelength (col 6, lines 25-40, 45-60)
Regarding claim 12, Otsubo discloses that the image processing techniques comprise image pattern recognition (col 7, lines 50-60)
 Regarding claim 13, Otsubo discloses that prior to the plasma etch process the substrate comprises the front surface comprising area 31 comprises of aluminum and area 32 comprises of different material (photoresist) (col 5, lines 10-15), which reads on the substrate comprises the front surface comprises at least two areas having different reflectivity properties 
 Regarding claim 14, Otsubo discloses that the substrate comprises a mask layer 32 (photoresist) partially covering a material 31 (aluminum) to be etched (col 5, lines 10-15), which reads on the mask layer has a different reflectivity property to the material to be etched.
 Regarding claim 15, as shown in fig. 3 of Otsubo, before the photoresist/mask layer 32 is patterned, the photoresist/mask 32 covers at least 90% of the material 31 to be etched.
Regarding claim 16, Otsubo discloses applying image processing techniques to a reference image taken by the camera to identify the location of the feature 46 (col 5, lines 5-15), measuring a reference reflectivity signal at the location of the feature 46 in the reference image (col 5, lines 40-55) and comparing the reference reflectivity signal with a reflectivity signal measured at the location of the feature 46 on successive images (col 5, lines 50-65)
Regarding claim 17, Otsubo discloses that identifying the location of the feature 46 comprises locating a reference pattern 47 and determining the location of the feature 46 relative to a location of the reference pattern 47 (col 5, lines 5-20, figs 5(a)-5(c))
Regarding claim 18, Otsubo discloses that the reflectivity signal is a colour of reflected light (col 6, lines 28-35)
 Regarding claim 19, Otsubo discloses terminating the plasma etch process in response to a change in the reflectivity signal at the location (col 7, lines 1-12)
 Regarding claim 20, Otsubo discloses that the feature 46 is a trench, and wherein the substrate is a wafer (col 5, lines 5-15, fig. 5(c))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al (US 4,479,848) as applied to claim(s) 7, 9-13, 14-20 above and further in view of Tuitse et al (US 2018/0286643)
 The features of claim 7 are set forth in paragraph 5 above. Unlike the instant claimed invention as per claim 8, Otsubo fails to disclose the limitation of wherein the region being illuminated has an area in the range of 0.75 to 100 mm 2
Tuitse discloses a method for in-situ etching monitoring comprises a step of illuminating a region 114 on the substrate, wherein the region 114 has an adjusted area in the range of 10 to 90 mm 2 (page 3, para 0038)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otsubo’s method by including the region being illuminated having an adjusted area in the range of 0.75 to 100 mm 2 to ensure good signal as taught in Tuitse (page 3, para 0038)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713